Citation Nr: 1131263	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for chorioretinitis of the left eye.

2.  Entitlement to an initial evaluation in excess of 10 percent for postoperative left shoulder.

3.  Entitlement to an initial evaluation in excess of 10 percent for plantar wart of the right great toe.

4.  Entitlement to an initial compensable evaluation for bilateral pes planus, prior to June 12, 2009.

5.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus, from June 12, 2009.

6.  Entitlement to an initial compensable evaluation for hypertension.

7.  Entitlement to an initial compensable evaluation for hallux valgus of the right foot.

8.  Entitlement to an initial compensable evaluation for first degree atrioventricular block.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the disabilities at issue.  The effective date for the grant of service connection was July 1, 2007.  The Veteran disagreed with the evaluations that were assigned for each disability.  By rating action dated March 2008, the RO increased the evaluation for the Veteran's service-connected left shoulder disability to 10 percent, effective July 1, 2007.  In addition, based, in part, on the findings of a June 2009 VA examination, the RO, by rating action dated August 2009, assigned a 10 percent evaluation for bilateral pes planus, effective June 12, 2009, and a 10 percent rating for the plantar wart of the right great toe, effective July 1, 2007.



FINDINGS OF FACT

1.  Service connection has not been established for visual impairment of the right eye.  The visual acuity in the Veteran's right eye is better than 20/40.

2.  The Veteran's far visual acuity in his left eye is count fingers at face.  His best corrected near vision is 20/800.  He does not have incapacitating episodes.

3.  The Veteran is right-handed. 

4.  The Veteran is able to raise his arm above shoulder level.  

5.  The Veteran's plantar wart on the right great toe involves a non-exposed area, and covers less than six square inches.

6.  Prior to June 12, 2009, the Veteran's pes planus was not more than mild.

7.  From June 12, 2009, there is no clinical evidence of swelling on use or callosities.  The pes planus is not more than moderate.

8.  The Veteran's diastolic pressure is not predominantly more than 100, nor is the systolic pressure predominantly more than 160.

9.  The Veteran has not had resection of the metatarsal head of the right foot.

10.  The Veteran's first degree atrioventricular block resulted in an activity level of more than 10 METs, without angina, dizziness, syncope or cardiac hypertrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for chorioretinitis of the left eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.79, Diagnostic Codes 6000, 6064, 6065, 6066 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for postoperative left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5201 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for plantar wart of the right great toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7819 (as in effect prior to October 23, 2008).

4.  The criteria for an initial compensable evaluation for bilateral pes planus prior to June 12, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

5.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus from June 12, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

6.  The criteria for a compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2010).

7.  The criteria for a compensable evaluation for hallux valgus of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280 (2010).

8.  The criteria for a compensable evaluation for first degree atrioventricular block are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7015 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a May 2009 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a May 2008 letter and the May 2009 letter informed the Veteran of the criteria required for a higher rating for his service-connected diabetes mellitus.  See Dingess, 19 Vet. App. 473.
The May 2008 and May 2009 letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records and VA examination reports. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has staged the service-connected bilateral pes planus by assigning various ratings during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.


      I.  Increased rating 

A.  Chorioretinitis of the left eye 

Subject to the provisions of 38 C.F.R. § 3.383(a) (2010), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  

The evaluation for visual impairment for one eye must not exceed 30 percent unless there is anatomical loss of the eye.  Combine the evaluation for visual impairment of one eye with evaluations for other disabilities of the same eye that are not based on visual impairment.  38 C.F.R. § 4.75(d). 

Eye impairment is rated on the basis of impairment of central visual acuity. Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) no more than light perception in one eye and corrected vision is 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6065, 6066.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; (5) corrected visual acuity is no more than light perception in one eye and 20/50 in the other eye; (6) anatomical loss of one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes, 6063, 6064, 6065, 6066.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; (4) no more than light perception in one eye and 20/70 in the other eye; or (5) anatomical loss of one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, DCs, 6063, 6064, 6065, 6066.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; (5) no more than light perception in one eye and visual acuity of 20/100 in the other eye; or (6) anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/10.  38 C.F.R. § 4.84a, Diagnostic Codes 6063, 6064, 6065, 6066.

Under the General Rating Formula for Diagnostic Codes 6000 through 6009, chorioretinitis will be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent evaluation may be assigned.  38 C.F.R. § 4.79. 

As noted above, service connection has been established only for chorioretinitis in the left eye.  Thus, the visual acuity in the Veteran's nonservice-connected right eye will be considered normal.  In any event, the Board notes the January 2007 VA examination of the eyes showed the visual acuity in the right eye was 20/20.  The June 2009 VA eye examination revealed the best corrected far vision was 20/25 and the best corrected near vision was 20/20 in the right eye.

The January 2007 VA examination of the eyes demonstrated the Veteran's best corrected visual acuity in the left eye was 20/400.  A fundus examination revealed chorioretinal pigmentation.  The diagnoses were chorioretinitis and scarring.  

The Board acknowledges that the June 2009 VA examination of the eyes shows the Veteran's visual acuity has deteriorated.  His best corrected far vision in the left eye was count fingers at face.  The best corrected near visual acuity was 20/800.  A chorioretinal scar was again noted on examination of the fundus.  The Veteran reported he had blurred vision.  He denied any incapacitation and noted the only functional impairment was that he did not qualify for certain jobs because of his diminished visual acuity in the left eye.  

By regulation, in the absence of anatomical loss of the eye, the maximum evaluation for visual impairment of one eye is 30 percent.  In this case, the visual acuity of the Veteran's nonservice-connected right eye is normal.  He does not have anatomical loss of the service-connected left eye.  There is no indication in the record that the Veteran has had any incapacitating episodes.  The 40 percent evaluation in effect contemplates active pathology of chorioretinitis.

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his service-connected chorioretinitis of the left eye.  In sum, there is no basis on which an increased rating may be assigned.

B.  Left shoulder disability 

Tenosynovitis will be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 30 percent evaluation may be assigned for limitation of motion of the arm of the minor extremity to 25 degrees from the side.  When the motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation may be assigned.  Diagnostic Code 5201.

The record reflects the Veteran is right-handed.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  When examined by the VA in January 2007, the Veteran reported weakness and stiffness of the left shoulder.  He reported he "can function at pain with bedrest" and stated, without further specification, that he had incapacitation.  His functional impairment was overhead lifting.  Range of motion of the left shoulder was limited.  

The June 2009 VA examination reveals the Veteran complained of pain two to three times a day.  He also reported stiffness and popping.  He noted the pain was elicited by physical activity and relieved by rest.  The examination demonstrated tenderness.  The diagnosis was postoperative left shoulder.

The evidence against the Veteran's claim includes the findings on the VA examinations of record.  The Veteran acknowledges limitation of motion was shown on the January 2007 VA examination.  Forward flexion was to 150 degrees; abduction was to 125 degrees; external rotation was to 80 degrees; and internal rotation was to 70 degrees.  

It is significant to point out that range of motion of the left shoulder on the June 2009 VA examination was within normal limits.  In addition, the Veteran denied swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  He stated he did not experience functional impairment from the left shoulder condition.  

Since the Veteran is able to move his arm above shoulder level, there is no basis on which a higher rating may be assigned.

The Board has also considered the application of Diagnostic Code 5200 (2010) for disabilities involving ankylosis of the scapulohumeral articulation.  However, there is no evidence of ankylosis in the left shoulder joint to warrant consideration of a disability rating under this code.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2010) would warrant a higher rating for the Veteran's service-connected left shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board emphasizes that even on the January 2007 VA examination, when limitation of motion of the left shoulder was present, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Following the June 2009 examination, the examiner commented that the joint function was additionally limited by pain and weakness, but not by fatigue, lack of endurance and incoordination.  The examiner also observed there was no additional limitation in degree.  

The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder condition.  The Board finds there is no basis on which a 20 percent evaluation may be assigned. 

C.  Plantar wart of the right great toe 

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 23, 2008, and he did not expressly request consideration under the revised regulation, such criteria are inapplicable here.  See 73 Fed. Reg. 54,708.  

Benign skin neoplasms will be rated as disfigurement of the head, face or necessary (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (as in effect before October 23, 2008).

Scar(s) not of the head, face, or neck, that are deep or cause limited motion may be assigned a 40 percent evaluation with area or areas of 144 square inches (929 sq. cm.).  With area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent evaluation may be assigned.  A 20 percent evaluation may be assigned for area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 10 percent evaluation may be assigned with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square inches (929 sq. cm.) are evaluated as 10 percent disabling.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  When examined by the VA in January 2007, the Veteran reported crusting.  The examination revealed a wart.  There was hypopigmentation and an abnormal texture, neither of which was greater than six square inches.  

On the June 2009 VA examination, the Veteran asserted his foot was sore to touch.  He reported the wart was treated by trimming and various medications.  The examination showed tenderness to palpation and slight pain of the right great toe when wearing some shoes.

The evidence against the Veteran's claim includes the medical findings on examination.  The January 2007 examination revealed no ulcerations, exfoliation or crusting.  The wart involved less than one percent of the Veteran's total body surface area.  There was no tissue loss, induration or limitation of motion.  

When the Veteran was examined by the VA in June 2009, it was reported the wart measured approximately 0.4 cm by 0.5 cm.  There was no adherence to the underlying structure.  The Veteran denied he experienced any functional impairment from the wart.

In light of the fact the wart involves a very small area, and it is on an unexposed surface, there is no basis on which a higher rating may be assigned.  The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the wart.  

D.  Bilateral pes planus 

A 50 percent rating will be assigned for bilateral acquired flatfoot that is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  When severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  When moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent evaluation will be assigned.  When mild; symptoms relieved by built-up shoe or arch support, a noncompensable evaluation may be assigned.38 C.F.R. § 4.71a, Diagnostic Code 5276.

During the January 2007 VA examination, the Veteran described his pain from pes planus as aching and 4/10 in severity.  He claimed there was no functional impairment and that he received no treatment for pes planus.  The examination established he had flatfeet with moderate valgus and malalignment of the forefoot and midfoot bilaterally.  It was noted he was able to be manipulated bilaterally.  There was no deformity and no tenderness.  He had good alignment of the Achilles tendon bilaterally.  There were no limitations regarding standing or walking.

The Veteran was next examined by the VA on June 12, 2009.  He asserted his pain was 7-8/10, and that it was elicited by physical activity, and was relieved by rest.  He stated he could function without medication.  On examination of the feet, there were no signs of abnormal weight bearing, breakdown or callosities.  There was no unusual shoe wear pattern.  The alignment of the Achilles tendon was normal bilaterally, both weight bearing and non-weight bearing.  There was a slight degree of valgus present in each foot that could not be corrected by manipulation.  Each foot showed forefoot/midfoot malalignment of a slight degree and this could not be corrected by manipulation.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted of either foot.  The examiner stated the Veteran did not require any type of support with his shoes.  The diagnosis was bilateral pes planus.  The examiner stated the condition was active.

The initial issue is whether a compensable rating is warranted prior to June 12, 2009.  As noted above, there was no indication of pain on manipulation of the feet or of any other symptoms required for a 10 percent rating at the time of the January 2007 VA examination.  The findings demonstrate the Veteran's pes planus was no more than mild prior to June 12, 2009.  Such findings were initially documented on the June 12, 2009 VA examination.  Thus, the Board concludes there is no basis on which a higher rating may be assigned prior to June 12, 2009.

In order to assign a 30 percent evaluation for bilateral from June 12, 2009, the record must show marked deformity, pain on manipulation, swelling on use and callosities.  Although there was slight valgus in each foot, the examination specifically stated there were no callosities and no indication of marked deformity.  The Veteran's pes planus was not shown to be more than moderate in severity. 

Based on the evidence above, the Board concludes the medical findings are of greater probative value than the Veteran's statements concerning the severity of his bilateral pes planus.  In sum, the Board finds that a compensable rating is not warranted prior to June 12, 2009, and a rating in excess of 10 percent is not warranted from that date.

E.  Hypertension 

A 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 100 or more, or, systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code.7101.

The Board concedes the Veteran is on medication for hypertension.  The Veteran's blood pressure has been recorded on VA examinations and in the VA outpatient treatment records.  His systolic pressure ranged from 115 to 148, and diastolic pressure ranged from 81 to 98.  Thus, there is no clinical evidence documenting diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Accordingly, the Board concludes the medical findings on examination are of greater probative value than the Veteran's assertions regarding the severity of hypertension.  In sum, the Board finds that a compensable rating is not warranted for hypertension.

F.  Hallux valgus of the right foot 

A 10 percent rating may be assigned for unilateral hallux valgus, when operated with resection of the metatarsal head or if severe, if equivalent to amputation of the great toe.  Diagnostic Code 5280.

The January 2007 VA examination reveals that hallux valgus was present on the right.  There was a slight degree of angulation, but no resection of the metatarsal head.  There was no limitation regarding standing or walking.  

When examined by the VA in June 2009, the Veteran reported right foot pain when walking, standing or at rest.  He denied weakness, stiffness, swelling or fatigue.  It was reported he had never had surgery for the hallux valgus.  He added he did not experience any functional impairment.  On examination, it was again reported there was a slight degree of angulation with no resection of the metatarsal head.  

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of hallux valgus of the right foot.  In the absence of resection of the metatarsal head, there is no basis on which a compensable rating may be assigned.  

G.  First degree atrioventricular block

Under Diagnostic Code 7015, for atrioventricular block, an evaluation of 10 percent is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication or a pacemaker is required.  A 30 percent evaluation will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is warranted for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015.

On VA examination of the heart in January 2007, there was no congestive heart failure or cardiomegaly.  It was noted there was an incidental finding of first degree atrioventricular block on an electrocardiogram.  The examiner noted a stress test revealed the METs level of 12.  

When he was examined by the VA in June 2009, the Veteran reported he had shortness of breath, but he denied angina, dizziness, syncope attacks and fatigue.  He related his symptoms occurred during extreme activities or exercising.  He claimed the symptoms occurred constantly.  He acknowledged he was not being treated for the condition and he did not experience any functional impairment from it.  A stress test showed METs of 10-12.  The cardiac stress test was normal.  

In order to assign a compensable rating for atrioventricular block, there must be a workload of greater than 7 METs, but not greater than 10 METs.  As noted above, the January 2007 VA examination showed METs of 12, and the June 2009 VA examination revealed it was 10-12.  In any event, there must also be findings such as dyspnea, angina, dizziness or syncope.  While the Veteran reported shortness of breath, the Veteran was able to achieve hit target heart rate on the stress test, and only reported dyspnea when doing exercising or extreme activities.  

Under the circumstances of this case, the Board concludes the medical findings on examination are of greater probative value than the Veteran's statements regarding the severity of his atrioventricular block.  In sum, the Board finds that a compensable rating is not warranted for this disability.

	II.  Additional considerations

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and the file does not show, that the service-connected disabilities on appeal cause the Veteran to be unemployable. Accordingly, a claim for TDIU is not raised in conjunction with the issues before the Board.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 40 percent for chorioretinitis of the left eye is denied.

An initial evaluation in excess of 10 percent for postoperative left shoulder is denied.

An initial evaluation in excess of 10 percent for plantar wart of the right great toe is denied.

An initial compensable evaluation for bilateral pes planus, prior to June 12, 2009 is denied.

An initial evaluation in excess of 10 percent for bilateral pes planus, from June 12, 2009 is denied.

An initial compensable evaluation for hypertension is denied.

An initial compensable evaluation for hallux valgus of the right foot is denied.

An initial compensable evaluation for first degree atrioventricular block is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


